       Dated: 1/25/2019




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE

IN RE:                                         )      CASE NO. 18-08186
                                               )      CHAPTER 7
KIMBERLY WAYNE MONKS                           )      JUDGE WALKER
                                               )
        Debtor(s)                              )
                                               )
REPUBLIC FINANCE                               )
                                               )
        Secured Claimant                       )


Affected Collateral: Troybilt riding lawn mower; Remington 12 gauge shotgun; Wyndon
                     M-4 semi-automatic rifle; Schecter S-1 Elite guitar; Fender Highway
                     One Telecaster guitar; Reverend Thunderson bass guitar; Fender
                     Rumbler bass amplifier; Vox AC-30 amplifier; Willydog hot dog cart

                     AGREED ORDER GRANTING RELIEF FROM THE
                    AUTOMATIC STAY AND ABANDONING PROPERTY

   The parties have agreed to abandonment of the property listed above from the estate, and
grant the secured party relief from the automatic stay provisions of 11 U.S.C. §362 in order to
enforce the provisions of the security agreement between the secured creditor and the debtor(s).

    The trustee, by signing this agreed order, hereby abandons the property listed above as
burdensome or inconsequential value to the estate pursuant to 11 U.S.C. §554. (Notice of this
abandonment is not required, pursuant to Local Rule No. 6007-1, since the equity to estate in the
asset(s) being abandoned is less than $1,000 per item and less than $2,500 in the aggregate).

    IT IS THEREFORE ORDERED, that the automatic stay of 11 U.S.C. §362 be and is hereby
terminated as to secured creditor, and that said creditor is hereby authorized to take possession
and dispose of the above-described property in accordance with its contract with the debtor(s)
and applicable law. Any objection to this agreed order must be filed within 14 days of the entry
of the order.

    IT IS FURTHER ORDERED that the Trustee, by and through his signature below, hereby
abandons the actual property which is subject to the security interest of the secured claimant, and
further abandons the proceeds from the sale of said property, but only to the extent of the amount
of the secured claim; in the event there are any surplus funds, or if the sale of the property results
in funds in excess of the amount of the secured claim, then said excess proceeds shall continue to
Case 2:18-bk-08186 Doc 19 Filed 01/25/19 Entered 01/25/19 14:24:35 Desc Main
                                    Document        Page 1 of 2
be property of the bankruptcy estate, are not abandoned herein, and shall be turned over to the
Trustee by the secured claimant.

   IT IS SO ORDERED.




This order was signed and entered electronically as indicated at the top of the first page.

APPROVED FOR ENTRY:


/s/Jay Lefkovitz
Attorney for Debtor(s), Jay Lefkovitz
LAW OFFICES OF LEFKOVITZ & LEFKOVITZ
618 Church St. Ste. 410
Nashville, TN 37219
(615) 256-8300
(615) 255-4516 Fax
slefkovitz@lefkovitz.com


/s/Robert H. Waldschmidt
Trustee, Robert H. Waldschmidt
7003 Chadwick Drive, Suite 211
P.O. Box 2828
Brentwood, TN 37024-2828
(615) 468-1020
(615) 259-2179 Fax
rhw@rhwlawoffice.com


/s/Kevin J. Jones
KEVIN J. JONES, Attorney for Secured Creditor
1801 8th Avenue South, Suite 100
Nashville, Tennessee 37203
(615) 383-9999
Fax 615-383-6006
kevin@kjjlaw.com




                                                                       This Order has been electronically
                                                                       signed. The Judge's signature and
                                                                       Court's seal appear at the top of the
                                                                       first page.
                                                                       United States Bankruptcy Court.

Case 2:18-bk-08186       Doc 19     Filed 01/25/19 Entered 01/25/19 14:24:35                  Desc Main
                                    Document     Page 2 of 2
